Burns, J.
Defendant pleaded guilty to breaking and entering in the night time. OL 1948, § 750.110 (Stat Ann 1962 Rev § 28.305). The crime was committed on September 15, 1963. On appeal he claims *407that he was denied the assistance of counsel as he did not expressly waive his right to have counsel appointed for him.
During the arraignment the following colloquy took place:
“The Court: I must advise you that you are * * * entitled to he represented by a lawyer, if you want one, preferably one of your own choosing if you can retain one. On the other hand, if you wish a lawyer and cannot retain one, the court will appoint a lawyer for you upon a proper showing. Do you understand those rights?
“Defendant: Yes, sir.
“The Court: Bight to a lawyer and right to a jury trial. You also have a right to plead guilty or not guilty, as the case may he, to this charge. With that explanation of your rights, what do you wish to do?
“Defendant: I plead guilty.”
The above exchange is almost identical to the crucial portion of the arraignment in People v. Hobdy (1968), 380 Mich 686. In Hobdy the Supreme Court affirmed a judgment of conviction entered on a plea of guilty by holding that Michigan and Federal authorities do not require that there he any express waiver of counsel.
Affirmed.
Holbrook, P. J., and J. H. Gillis, J., concurred.